

116 HRES 1172 IH: Calling for the release of Cuban political prisoner Silverio Portal Contreras.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1172IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Ms. Mucarsel-Powell (for herself, Ms. Shalala, Ms. Wasserman Schultz, Mr. Sires, Mr. Soto, Mr. Deutch, Mr. Crist, Mrs. Murphy of Florida, Mr. Mast, Mr. Hastings, Mr. Sherman, Mr. Vargas, Mr. Kind, Mr. Schneider, Mr. Lawson of Florida, Mr. Payne, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling for the release of Cuban political prisoner Silverio Portal Contreras.Whereas Silverio Portal Contreras is a 57-year-old, Afro-Cuban, social activist who has supported various movements in Cuba that advocate for freedom and democracy, including the Ladies in White;Whereas Mr. Portal Contreras was arrested in June of 2016 in Havana for participating in a public protest regarding the Cuban Government’s failure to repair dilapidated buildings that placed the public at risk for harm, and for shouting down with Fidel Castro, down with Raúl;Whereas, in June of 2018, as a result of his participation in this protest, Mr. Portal Contreras was prosecuted by authorities for contempt, a charge that is frequently used to criminalize criticism of public officials in Cuba, and for public disorder;Whereas, in July of 2018, Mr. Portal Contreras was sentenced to four years in prison after a closed-door trial;Whereas the health of Mr. Portal Contreras has rapidly and severely deteriorated since being imprisoned as a result of inadequate medical care, as well as instances of willful neglect and even intentional harm directed toward Mr. Portal Contreras by security officials;Whereas shortly after being imprisoned, Mr. Portal Contreras suffered a seizure that rendered him unconscious after having repeatedly requested medical attention that was denied for over four hours;Whereas as a result of poor medical attention and a failure of prison officials to address his needs, Mr. Portal Contreras’s life has been placed in danger while in prison and he has suffered several transient ischemic attacks (TIAs) that have caused paralysis on the left side of his body;Whereas Mr. Portal Contreras has been the subject of threats and physical attacks while in prison, including in May of 2020 when Mr. Portal Contreras was reportedly left blinded in one eye following an attack he suffered at the hands of security personnel;Whereas Mr. Portal Contreras’ petitions requesting that he be released due to his deteriorating health were denied by the Government, with one court ruling that his current state of health is compatible with the penitentiary regime;Whereas Lucinda Gonzalez Gomez, the spouse of Mr. Portal Contreras, has had no contact with Mr. Portal Contreras since June of 2020 and has been refused information about his health status from Cuban authorities in violation of the United Nations Standard Minimum Rules for the Treatment of Prisoners;Whereas Amnesty International has designated Mr. Portal Contreras a Prisoner of Conscience, who has been deprived of his liberty solely for peacefully exercising his basic rights, and has called for his immediate and unconditional release;Whereas, on November 29, 2019, the European Parliament adopted a resolution recognizing Mr. Portal Contreras as a political prisoner persecuted and arbitrarily detained in Cuba, and called on Cuban authorities to immediately release all political prisoners and those arbitrarily detained solely on the grounds of exercising their freedom of expression and assembly; andWhereas, on July 18, 2020, the Inter-American Commission on Human Rights adopted a resolution in which it granted precautionary measures on behalf of Mr. Portal Contreras and urged Cuban authorities to protect the life and liberties of Mr. Portal Contreras: Now, therefore, be itThat the House of Representatives—(1)calls for the immediate and unconditional release of political prisoner Silverio Portal Contreras and the provision of urgently needed medical attention;(2)condemns the politically motivated imprisonment of dissidents in Cuba and calls for the release of all those who have been arbitrarily detained due to their advocacy for human rights and democracy; and(3)urges the lifting of all legal restrictions that impose limitations on the exercise of freedom of expression and association in Cuba.